351 S.C. 635 (2002)
572 S.E.2d 263
STATE of South Carolina, Respondent,
v.
Jose Gustavo CASTINEIRA, Petitioner.
No. 25536.
Supreme Court of South Carolina.
Heard June 11, 2002.
Decided October 14, 2002.
James M. Griffin, of Simmons and Griffin, of Columbia, for petitioner.
Attorney General Charles M. Condon, Chief Deputy Attorney General John W. McIntosh, State Grand Jury Chief Robert E. Bogan, and Assistant Attorney General Tracey Colton Green, all of Columbia, for respondent.
Justice WALLER.
We granted a writ of certiorari to review the Court of Appeals' opinion in State v. Castineira, 341 S.C. 619, 535 S.E.2d 449 (Ct.App.2000). For the reasons set forth in Issue 1 of our decision in the companion case of State v. Miller, 351 S.C. 643, 572 S.E.2d 267 (2002), the Court of Appeals' opinion is affirmed.
AFFIRMED.
TOAL, C.J., MOORE, BURNETT and PLEICONES, JJ., concur.